

HARDINGE INC.
RETENTION BONUS AGREEMENT




This RETENTION BONUS AGREEMENT (“Agreement”), dated as of November 18, 2015 (the
“Effective Date”), is between Hardinge Inc., a New York corporation (“Hardinge”
or the “Company”), and William B. Sepanik (the “Employee”).


WHEREAS, Hardinge desires to incentivize the Employee to continue employment
with the Company (or its direct or indirect subsidiary, as applicable) during
such time that the Company is evaluating strategic alternatives, including a
possible Change of Control Transaction and, if a Change of Control Transaction
occurs, during a transition period following such transaction.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, Hardinge and the Employee,
intending to be legally bound, agree as follows:


1.
Definitions. Capitalized terms used in this Agreement (including the recitals
hereto) and not otherwise defined have the meaning set forth in Exhibit A.

2.
Amount of Retention Bonus. Subject to the terms and conditions of this
Agreement, the Employee shall be eligible to receive a retention bonus in the
amount of $46,000.00 (“Retention Bonus”).

3.
Payment of Retention Bonus. The Retention Bonus will be due and payable by
Hardinge on the Payment Date. The Retention Bonus shall be subject to
withholding of all applicable taxes and other deductions.

4.
Requirement of Continuous Employment. If the Employee’s employment with Hardinge
(or its direct or indirect subsidiary, as applicable) terminates prior to the
Payment Date for any reason other than as a result of an Involuntary Separation,
then the Employee shall not be entitled to the Retention Bonus or any portion
thereof and this Agreement shall terminate and be of no further force or effect.

5.
Effect of Retention Bonus on Other Benefits. The entitlement to or payment of
the Retention Bonus will not alter the Employee’s entitlement to, or the amount
of, any severance or other payment or benefit the Employee is entitled to under
any other plans, policies or arrangements of the Company (or its direct or
indirect subsidiary, as applicable), and compensation payable hereunder shall
not be treated as compensation in respect of any such plan, policy or
arrangement. Without limiting the generality of the foregoing, the Retention
Bonus shall be disregarded in any calculation of the amount of severance payable
to the Employee pursuant to the terms of the Employment Agreement dated as of
May 31, 2013 between Hardinge and the Employee (“Employment Agreement”).


- 1 -

--------------------------------------------------------------------------------



6.
No Right to Continued Employment. Nothing herein shall confer upon the Employee
the right to remain in the employ or service of Hardinge (or its direct or
indirect subsidiary, as applicable), and, subject to the terms of the Employment
Agreement, nothing herein shall restrict the ability of Hardinge (or its direct
or indirect subsidiary, as applicable) to terminate the Employee’s employment.

7.
[Intentionally Omitted.]

8.
Non-Solicitation Covenant. In consideration of the Company’s payment of the
Retention Bonus, the Employee agrees that during the one (1) year period
following the Payment Date, the Employee shall not, directly or indirectly, as a
sole proprietor, member of a partnership or other business organization or
entity, stockholder or investor, officer or director of a corporation, or as an
employee, associate, consultant or agent of any person, partnership, corporation
or other business organization or entity other than the Company: (i) solicit or
endeavor to entice away from the Company or any of its direct or indirect
subsidiaries any person or entity who is, or was within the then most recent
12-month period, a customer or client of the Company or any of its direct or
indirect subsidiaries; or (ii) solicit or endeavor to entice away from the
Company or any of its subsidiaries any person who is employed by the Company or
its subsidiaries or induce such person to terminate his or her employment with
the Company or its subsidiaries. Notwithstanding the foregoing, Section 8 of
this Agreement shall be void and of no effect if the Employee terminates
employment under circumstances which cause him to be bound by the
non-solicitation covenants set forth in Section 7.2.1 of the Employment
Agreement.

9.
Funding. The obligations of the Employer to pay the Retention Bonus shall be
contractual only, and all such payments shall be made from the general assets of
the Employer. The Employee shall rely solely on the unsecured promise of the
Company to pay the Retention Bonus, and nothing herein shall be construed to
give the Employee any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever of Hardinge or
in which it may have any right, title or interest now or in the future.

10.
Section 409A. Notwithstanding any other provision of this Agreement, this
Agreement is intended to be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and shall at all times be interpreted
in accordance with such intent. Employee shall have no right to designate the
time of payment of the Retention Bonus.

11.
Authority of Compensation Committee. This Agreement shall be administered by the
Compensation Committee of Hardinge’s Board of Directors (the “Committee”). The
Committee has the authority, in its sole discretion, to interpret the provisions
of this Agreement and the Employee’s entitlement to the Retention Bonus, and to
make any determination the Committee believes necessary or advisable for the
administration of this Agreement. All decisions of the Committee in the
administration of this Agreement are conclusive and binding on the Employee. If
in the opinion of the Committee, the


- 2 -

--------------------------------------------------------------------------------



Employee engages in any activity or conduct which is contrary to the best
interests of the Company or any of its direct or indirect subsidiaries, this
Agreement may be terminated by Hardinge and the Employee will not be entitled to
receive the Retention Bonus or any portion thereof.
12.
Governing Law. This Agreement shall be governed by the laws of the State of New
York, without giving effect to conflict of law principles thereof.

13.
Successors. This Agreement shall inure to the benefit of the Employee and the
Employee’s heirs and beneficiaries. This Agreement shall be binding on and inure
to the benefit of Hardinge and its respective successors and assigns, whether by
merger, sale of assets or otherwise.

14.
Counterparts. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement.

15.
Entire Agreement. This Agreement represents the complete understanding of the
parties with respect to the subject matter hereof, and supersedes all prior and
contemporaneous discussions and agreements between any parties with respect to
such subject matter. This Agreement shall not be amended except in a writing
executed by the Employee and a duly authorized officer of the Company.

16.
Headings and Captions. The headings and captions used in this Agreement are for
convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.



[SIGNATURE PAGE FOLLOWS]





- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


 
 
HARDINGE INC.
 
 
 
 
 
 
By:
/S/ Richard L. Simons                                    
 
 
 
Richard L. Simons
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
/S/ William B. Sepanik                                 
 
 
 
William B. Sepanik
 
 
 
Vice President - Forkardt
 
 
 
 
 
 
 
 
 
 
 
 
 



                        



- 4 -

--------------------------------------------------------------------------------






Exhibit A


Certain Defined Terms






“Cause” has the meaning set forth in the Employment Agreement.


“Change of Control Transaction” has the same meaning as ascribed in the
Employment Agreement to the term “Change in Control”.


“Good Reason” has the meaning set forth in the Employment Agreement.


“Involuntary Separation” means a termination of the Employee’s employment with
Hardinge, or its applicable direct or indirect subsidiary, as a result of any of
the following events: (i) the Employee’s death, (ii) the Employee’s inability to
perform his or her duties of employment for a period in excess of sixty (60)
consecutive days as a result of physical or mental incapacity, as certified in
writing by a licensed treating physician, (iii) termination of the Employee’s
employment by Hardinge or its applicable direct or indirect subsidiary, without
Cause, or (iv) resignation by the Employee due to Good Reason.


“Payment Date” means the earlier to occur of the Scheduled Payment Date or the
date that is the thirtieth (30th) day following an Involuntary Separation.


“Scheduled Payment Date” means the one year anniversary of the Effective Date;
provided, however, that if a Change of Control Transaction occurs prior to the
one year anniversary of the Effective Date, then the Scheduled Payment Date
shall be the date that is the one year anniversary of the date on which the
Change of Control Transaction occurred.


    





- 5 -